MORGAN, Justice.
James Clark Steele, Jr. appeals from a judgment of the trial court affirming the South Dakota Department of Commerce and Regulation’s (Department) decision to revoke his driver’s license. We affirm.
On February 13, 1985, Steele pled guilty in Butte County, South Dakota to the charge of driving while under the influence of alcohol. SDCL 32-23-1. Shortly thereafter the Department, pursuant to SDCL 32-12-52.1, revoked Steele’s driver’s license for one year. The Department’s revocation order was based on driver history records which included the Butte County conviction and a Wyoming document entitled “Abstract of Court Record Licensing Authority.” This abstract indicated that Steele had been convicted of DWI in Wyoming; it included Steele’s name, address, date of birth, race, sex, driver’s license number, vehicle year and make, vehicle license number, offense, plea, fine, jail sentence, and the signature of the judge.
Steele challenged the license revocation and petitioned the court for a trial de novo pursuant to SDCL 32-12-59. At the trial de novo, Steele stipulated to the fact that on March 9, 1982, he entered a plea of guilty in Lincoln County, Wyoming to the charge of driving while under the influence, which would be a violation of SDCL 32-23-1 in South Dakota. The stipulation also included the Butte County DWI conviction. Despite this stipulation, Steele argued that the state must establish the legitimacy and jurisdictional sufficiency of the Wyoming conviction before that conviction could serve as grounds for the revocation of his license. The trial court rejected his argument.
The sole issue on appeal is whether the “abstract” of Steele’s Wyoming conviction is sufficient to prove the out-of-state conviction in this license revocation proceeding. SDCL 32-12-56 states:
The department of commerce and regulation is authorized to suspend or revoke the license of any resident of this state or the privilege of a nonresident to drive a motor vehicle in this state upon receiving notice of the conviction of such person in another state of an offense therein which, if committed in this *319state, would be grounds for the suspension or revocation of the license of an operator. (Emphasis added)
Steele argues that the notice of conviction required by SDCL 32-12-56 must conform to the Uniform Foreign Judgments Act, SDCL 15-16A-2, with an authenticated copy of the Wyoming judgment. We disagree.
While statutes in many states authorize an administrative agency to revoke a resident’s driver’s license upon receiving notice that the resident has been convicted in another state of a motor vehicle traffic violation, none has expressly defined “notice of conviction;” therefore, the determination of what constitutes proper notice of conviction becomes one of judicial interpretation. It has generally been held that the notice of conviction forwarded to the revoking authorities need not be certified or authenticated in order to sustain the revocation of a driver’s license. Annot., 87 A.L.R.2d 1019 (1963); 7A Am.Jur.2d Automobiles and Highway Traffic § 135.
The Iowa Supreme Court, in interpreting a statute almost identical to SDCL 32-12-56, has ruled that any legal-appearing form sent from another state to Iowa which in fact informs of the conviction in the other state is sufficient to meet the notice of conviction requirement. Ferguson v. Stilwill, 224 N.W.2d 11 (Iowa 1974). Pennsylvania courts have held that under that state’s counterpart of SDCL 32-12-56, the notice of conviction need not be in any particular form or certified by any particular officer; the notice of conviction is sufficient if it shows that the individual was arrested and paid a fine and indicates the date of the conviction. Commonwealth v. Stout, 199 Pa.Super. 182, 184 A.2d 108 (1962); Commonwealth v. Hogan, 197 Pa. Super. 596, 180 A.2d 100 (1962).
We agree with the position taken by the Iowa and Pennsylvania courts. The abstract from Wyoming, which clearly shows Steele’s name, driver’s license number, vehicle year and make, vehicle license number, offense, guilty plea, and sentence, meets the notice of conviction requirement in SDCL 32-12-56. We take particular note of the fact that SDCL 32-12-56 does not require “certification” or “proof;” it only requires notice. See Witsch Motor Vehicle Operator’s License Case, 194 Pa. Super. 384, 168 A.2d 772 (1961).
The judgment of the trial court is affirmed.
WUEST, C.J., and FOSHEIM and SABERS, JJ., concur.
HENDERSON, J., concurs in result.